Case 1:16-cr-00019-PGG Document 102 Filed 02/20/20 Page 1 of 1

RANDOLPH Z. VOLKELL
ATTORNEY AT LAW
14 WOODLAND TERRACE
MERRICK, NY 11566

TELEPHONE (516) 771-0300
FACSIMILE (516) 771-4250

February 14, 2020

Hon. Paul G. Gardephe

United States District Judge
United States District Court
Southern District of New York
500 Pearl Street

New York, NY 10007

RE: USA v. Jones
Index No. 16-cr-19
(PGG)

Your Honor:

I am assigned as CJA counsel for Mr. Jones in the Court of
Appeals. The Court has remanded the case to you for
resentencing.

I request that Your Honor relieve me from continuing my
representation on the remand to district court. I am not a
member of the CJA panel in the Southern District, and I do not do
trial work.

T would ask that Your Honor assign CJA counsel for the
purpose of the remand of this matter. Thank you for your
courtesy and consideration.

Very truly yours,

S/ Randolph Volkell
RZV:hb

ec: Malik Alim Jones MEMO ENDORSED

The: ‘Application is granted. Th sf ae An
so ganenen Fe) AEG

2 : pierre
Paul G. saa S.D.J. vel fr

pated: (2) 22 2070 _ 22 feb.22_ 2620 70

 
